DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-12, 14-17, & 19-20 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Steuer et al (U.S. PGPub # 2018/0136257).
Regarding Independent Claim 1, Steuer teaches:
A sensor probe operative to detect an electrical parameter of an insulated conductor, the sensor probe comprising: 
a body (Fig.31 Element 4002; Fig. 33 Element 4202; & Fig. 34 Element 4302. See paragraphs 0249-0252.); 
a sleeve fitted to the body, wherein the sleeve is movable along the body between a closed position and an open position (Fig.31 Element 4008; Fig. 33 Element 4208; & Fig. 34 Element 4308 wherein the clamps or jaws listed are slidably connected to the respective housings that would require a sleeve. See paragraphs 0249-0252.); 
a clamp that includes a first jaw (Fig.31 Element 4008; Fig. 33 Element 4208; & Fig. 34 Element 4308. See paragraphs 0249-0252.) and an opposing second jaw (Fig.31 Element 4006; Fig. 33 Element 4206; & Fig. 34 Element 4306. See paragraphs 0249-0252.), wherein at least one of the first jaw and the second jaw is positioned at least partially within the sleeve when the sleeve is in the closed position (Fig.31 Element 4008; Fig. 33 Element 4208; & Fig. 34 Element 4308 wherein the clamps or jaws listed are slidably connected to the respective housings and move between an open and closed position around a wire to be tested. See paragraphs 0249-0252.), and when the first and second jaws are closed against each other, the first and second jaws contain an interior region within the clamp (Fig.31 Elements 4006 & 4008; Fig. 33 Elements 4206 & 4208; & Fig. 34 Elements 4306 & 4308 wherein the clamps or jaws listed open and close around a wire or cable to be tested. See paragraphs 0249-0252.); and 
a non-contact sensor coupled to the sleeve and positioned at or near a perimeter of the interior region within the clamp (Fig. 1B Element 126 & Fig. 2 Element 126. See paragraphs 0249-0252 wherein the sensors are disclosed as being in the disclosed Fig. 31, 33, & 34.), wherein the non-contact sensor is operative to sense at least one electrical parameter of the insulated conductor without requiring galvanic contact with the conductor when the insulated conductor is positioned within the interior region of the clamp (Fig. 1B Element 126 & Fig. 2 Element 126. See paragraphs 0249-0252 wherein the sensors are disclosed as being in the disclosed Fig. 31, 33, & 34.), 
wherein when the sleeve is retracted along the body toward the open position, the first jaw and the second jaw are configured to separate from each other and create a gap that allows the insulated conductor to pass between the jaws into the interior region within the clamp, and when the sleeve is extended along the body toward the closed position, the first jaw and the second jaw are configured to close the gap and thereby close the interior region within the clamp (Fig.31 Element 4008; Fig. 33 Element 4208; & Fig. 34 Element 4308 wherein the clamps or jaws listed are slidably connected to the respective housings that would require a sleeve. See paragraphs 0249-0252.), and 
wherein the size of the interior region within the clamp is adjustable by movement of the sleeve along the body (Fig.31 Element 4008; Fig. 33 Element 4208; & Fig. 34 Element 4308 wherein the clamps or jaws listed are slidably connected to the respective housings that would require a sleeve. See paragraphs 0249-0252.).

    PNG
    media_image1.png
    682
    204
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    687
    491
    media_image2.png
    Greyscale

Regarding Claim 4, Steuer teaches all elements of claim 1, upon which this claim depends.
Steuer teaches at least a portion of the sleeve is positioned within the body when the sleeve is retracted toward the open position (See Fig. 31, 33, & 34 wherein the open device still has the grip element connected to the body. If it were not, it would be shown in two pieces.).
Regarding Claim 5, Steuer teaches all elements of claim 1, upon which this claim depends.
Steuer teaches at least a portion of the body is positioned within the sleeve when the sleeve is retracted toward the open position (See Fig. 31, 33, & 34 wherein the open device still has the grip element connected to the body. If it were not, it would be shown in two pieces.).
Regarding Claim 6, Steuer teaches all elements of claim 1, upon which this claim depends.
Steuer teaches comprising a biasing element that biases the sleeve toward the closed position (Paragraphs 0137, 0267, 0273, 0275, 0277. See Fig. 45 Element 5322. See Fig. 46 Element 5422.).
Regarding Claim 7, Steuer teaches all elements of claim 1, upon which this claim depends.
Steuer teaches comprising a locking element that releasably secures the sleeve in at least one of the open position or the closed position when the sleeve is retracted to the open position or extended to the closed position, respectively (Paragraphs 0137, 0267, 0273, 0275, 0277. See Fig. 45 Element 5322. See Fig. 46 Element 5422. The biasing spring also acts as a lock.).
Regarding Claim 8, Steuer teaches all elements of claim 1, upon which this claim depends.
Steuer teaches a biasing element that biases at least one of the first jaw or the second jaw away from the other of the first or second jaw when the sleeve is retracted toward the open position, or biases at least one of the first jaw or the second jaw toward the other of the first or second jaw when the sleeve is extended toward the closed position (Paragraphs 0137, 0267, 0273, 0275, 0277. See Fig. 45 Element 5322. See Fig. 46 Element 5422.).
Regarding Claim 9, Steuer teaches all elements of claim 1, upon which this claim depends.
Steuer teaches when the sleeve is retracted toward the open position, a greater portion of at least one of the first jaw or the second jaw is exposed outside the sleeve (See Fig. 31, 33, & 34 wherein the open device has necessarily more of the sleeve system exposed because the sleeve is extending from the body.).
Regarding Claim 10, Steuer teaches all elements of claim 1, upon which this claim depends.
Steuer teaches when the insulated conductor is positioned within the interior region of the clamp, the non-contact sensor coupled to the sleeve is operative to sense a voltage in the insulated conductor without requiring galvanic contact with the conductor (Fig. 44A & 44B Elements 5222, 5224, & 5216 wherein the sensor senses the magnetic field.).
Regarding Claim 11, Steuer teaches all elements of claim 10, upon which this claim depends.
Steuer teaches the size of the interior region within the clamp is reduced when the sleeve is extended toward the closed position (Fig. 44A & 44B Elements 5222 & 5224 wherein the closed clamp is necessarily smaller in space so that the conductor can be better measured.).
Regarding Claim 12, Steuer teaches all elements of claim 11, upon which this claim depends.
Steuer teaches when the insulated conductor is positioned within the interior region of the clamp, the reduced size of the interior region causes the insulated conductor to be positioned proximate to the non-contact sensor (Fig. 44A & 44B Elements 5222 & 5224 wherein the closed clamp is necessarily smaller in space so that the conductor is disclosed being close to the sensor 5216.).
Regarding Independent Claim 14, Steuer teaches:
A device configured to measure an electrical parameter of an insulated conductor, the device comprising: 
a sensor probe that includes: 
a body (Fig.31 Element 4002; Fig. 33 Element 4202; & Fig. 34 Element 4302. See paragraphs 0249-0252.); 
a sleeve fitted to the body, wherein the sleeve is movable along the body between a closed position and an open position (Fig.31 Element 4008; Fig. 33 Element 4208; & Fig. 34 Element 4308 wherein the clamps or jaws listed are slidably connected to the respective housings that would require a sleeve. See paragraphs 0249-0252.); 
a clamp that includes a first jaw (Fig.31 Element 4008; Fig. 33 Element 4208; & Fig. 34 Element 4308. See paragraphs 0249-0252.) and an opposing second jaw (Fig.31 Element 4006; Fig. 33 Element 4206; & Fig. 34 Element 4306. See paragraphs 0249-0252.), wherein at least one of the first jaw and the second jaw are positioned at least partially within the sleeve when the sleeve is in the closed position (Fig.31 Element 4008; Fig. 33 Element 4208; & Fig. 34 Element 4308 wherein the clamps or jaws listed are slidably connected to the respective housings and move between an open and closed position around a wire to be tested. See paragraphs 0249-0252.), and when the first and second jaws are closed against each other, the first and second jaws contain an interior region within the clamp (Fig.31 Elements 4006 & 4008; Fig. 33 Elements 4206 & 4208; & Fig. 34 Elements 4306 & 4308 wherein the clamps or jaws listed open and close around a wire or cable to be tested. See paragraphs 0249-0252.); and 
a non-contact sensor coupled to the sleeve and positioned at or near a perimeter of the interior region within the clamp (Fig. 1B Element 126 & Fig. 2 Element 126. See paragraphs 0249-0252 wherein the sensors are disclosed as being in the disclosed Fig. 31, 33, & 34.), wherein the non-contact sensor is operative to sense at least one electrical parameter of the insulated conductor without requiring galvanic contact with the conductor when the insulated conductor is positioned within the interior region of the clamp (Fig. 1B Element 126 & Fig. 2 Element 126. See paragraphs 0249-0252 wherein the sensors are disclosed as being in the disclosed Fig. 31, 33, & 34.); and 
control circuitry configured to process sensor data indicative of a signal detected by the non-contact sensor and to measure the electrical parameter of the insulated conductor (Fig. 2 Element 140 and paragraphs 0249-0252.), 
wherein when the sleeve is retracted along the body toward the open position, the first jaw and the second jaw are configured to separate from each another and create a gap that allows the insulated conductor to pass between the jaws into the interior region within the clamp, and when the sleeve is extended along the body toward the closed position, the first jaw and the second jaw close the gap and thereby close the interior region within the clamp (Fig.31 Element 4008; Fig. 33 Element 4208; & Fig. 34 Element 4308 wherein the clamps or jaws listed are slidably connected to the respective housings that would require a sleeve. See paragraphs 0249-0252.), and 
wherein the size of the interior region within the clamp is adjustable by movement of the sleeve along the body (Fig.31 Element 4008; Fig. 33 Element 4208; & Fig. 34 Element 4308 wherein the clamps or jaws listed are slidably connected to the respective housings that would require a sleeve. See paragraphs 0249-0252.).
Regarding Claim 15, Steuer teaches all elements of claim 14, upon which this claim depends.
Steuer teaches a main body that contains the control circuitry, wherein the sensor probe is detachably connectable to at least one interface connector of the main body (Paragraphs 0148-0151. See Fig. 18 Element 2308.).
Regarding Claim 16, Steuer teaches all elements of claim 14, upon which this claim depends.
Steuer teaches the body of the sensor probe contains the control circuity (Paragraphs 0148-0151. See Fig. 18 Element 2308.).
Regarding Claim 17, Steuer teaches all elements of claim 14, upon which this claim depends.
Steuer teaches when the insulated conductor is within the interior region of the clamp, the non-contact sensor coupled to the sleeve is operative to sense a voltage in the insulated conductor without requiring galvanic contact with the conductor (Fig. 44A & 44B Elements 5222, 5224, & 5216 wherein the sensor senses the magnetic field.).
Regarding Independent Claim 19, Steuer teaches:
A sensor probe operative to detect an electrical parameter of an insulated conductor, the sensor probe comprising: 
a body (Fig.31 Element 4002; Fig. 33 Element 4202; & Fig. 34 Element 4302. See paragraphs 0249-0252.) having a sleeve that is moveable along the body between an open position and a closed position (Fig.31 Element 4008; Fig. 33 Element 4208; & Fig. 34 Element 4308 wherein the clamps or jaws listed are slidably connected to the respective housings that would require a sleeve. See paragraphs 0249-0252.); 
a clamp having a first jaw (Fig.31 Element 4008; Fig. 33 Element 4208; & Fig. 34 Element 4308. See paragraphs 0249-0252.) and an opposing second jaw (Fig.31 Element 4006; Fig. 33 Element 4206; & Fig. 34 Element 4306. See paragraphs 0249-0252.) that, when closed against each other, contain an interior region within the clamp (Fig.31 Elements 4006 & 4008; Fig. 33 Elements 4206 & 4208; & Fig. 34 Elements 4306 & 4308 wherein the clamps or jaws listed open and close around a wire or cable to be tested. See paragraphs 0249-0252.); and 
a non-contact sensor coupled to the sleeve and positioned at or near a perimeter of the interior region within the clamp (Fig. 1B Element 126 & Fig. 2 Element 126. See paragraphs 0249-0252 wherein the sensors are disclosed as being in the disclosed Fig. 31, 33, & 34.), wherein the non-contact sensor is operative to detect at least one electrical parameter of the insulated conductor without requiring galvanic contact with the conductor when the insulated conductor is positioned within the interior region of the clamp (Fig. 1B Element 126 & Fig. 2 Element 126. See paragraphs 0249-0252 wherein the sensors are disclosed as being in the disclosed Fig. 31, 33, & 34.), 
wherein, when the sleeve is in the open position, the first and second jaws are positioned apart from each other to create a gap that allows the insulated conductor to pass between the jaws into the interior region within the clamp, and when the sleeve is in the closed position, the first and second jaws are positioned to close the gap and thereby close the interior region within the clamp (Fig.31 Element 4008; Fig. 33 Element 4208; & Fig. 34 Element 4308 wherein the clamps or jaws listed are slidably connected to the respective housings that would require a sleeve. See paragraphs 0249-0252.), and 
wherein the size of the interior region within the clamp is reduced when the sleeve is moved toward the closed position (Fig.31 Element 4008; Fig. 33 Element 4208; & Fig. 34 Element 4308 wherein the clamps or jaws listed are slidably connected to the respective housings that would require a sleeve. See paragraphs 0249-0252.).
Regarding Claim 20, Steuer teaches all elements of claim 19, upon which this claim depends.
Steuer teaches when the insulated conductor is positioned within the interior region of the clamp, the first and second jaws are configured to detect a current and the non-contact sensor is configured to detect a voltage of the insulated conductor, without requiring galvanic contact with the conductor (Fig. 44A & 44B Elements 5222, 5224, & 5216 wherein the sensor senses the magnetic field.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Steuer et al (U.S. PGPub # 2018/0136257) in view of Shaw (U.S. Pat. # 3,652,935).
Regarding Claim 2, Steuer teaches all elements of claim 1, upon which this claim depends.
Steuer does not explicitly teach at least one of the first jaw or the second jaw is coupled to a hinge, and when the sleeve is retracted toward the open position, the at least one of the first jaw or the second jaw is configured to pivot about the hinge away from the other jaw to create the gap.
Shaw teaches at least one of the first jaw or the second jaw is coupled to a hinge, and when the sleeve is retracted toward the open position, the at least one of the first jaw or the second jaw is configured to pivot about the hinge away from the other jaw to create the gap (Fig. 13 Elements 96, 97, 90, 91, & 140. See Column 18 lines 11-60 and elsewhere.).

    PNG
    media_image3.png
    796
    476
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Shaw to the teachings of Steuer such that at least one of the first jaw or the second jaw is coupled to a hinge, and when the sleeve is retracted toward the open position, the at least one of the first jaw or the second jaw is configured to pivot about the hinge away from the other jaw to create the gap because this is a simple mechanical device that reliably and effectively opens and closes the clamp arms around a conductor that would be cheap and cost effective to implement.
Regarding Claim 3, Steuer teaches all elements of claim 1, upon which this claim depends.
Steuer does not explicitly teach the first jaw and the second jaw are each coupled to a hinge, and when the sleeve is retracted toward the open position, both the first jaw and the second jaw are configured to pivot about the hinge away from each other to create the gap.
Shaw teaches the first jaw and the second jaw are each coupled to a hinge, and when the sleeve is retracted toward the open position, both the first jaw and the second jaw are configured to pivot about the hinge away from each other to create the gap (Fig. 13 Elements 96, 97, 90, 91, & 140. See Column 18 lines 11-60 and elsewhere.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Shaw to the teachings of Steuer such that the first jaw and the second jaw are each coupled to a hinge, and when the sleeve is retracted toward the open position, both the first jaw and the second jaw are configured to pivot about the hinge away from each other to create the gap because this is a simple mechanical device that reliably and effectively opens and closes the clamp arms around a conductor that would be cheap and cost effective to implement.

Claims 13 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steuer et al (U.S. PGPub # 2018/0136257) in view of Hastings et al (U.S. Pat. # 7,259,546).
Regarding Claim 13, Steuer teaches all elements of claim 1, upon which this claim depends.
Steuer teaches the non-contact sensor coupled to the sleeve is a first non-contact sensor (Fig. 1B Element 126 & Fig. 2 Element 126. See paragraphs 0249-0252 wherein the sensors are disclosed as being in the disclosed Fig. 31, 33, & 34.).
Steuer does not explicitly teach the sensor probe further comprising a second non-contact sensor positioned on the first jaw or the second jaw at or near the perimeter of the interior region within the clamp, wherein the second non-contact sensor is operative to sense at least one additional electrical parameter of the insulated conductor when the insulated conductor is positioned within the interior region of the clamp.
Hastings teaches the sensor probe further comprising a second non-contact sensor positioned on the first jaw or the second jaw at or near the perimeter of the interior region within the clamp, wherein the second non-contact sensor is operative to sense at least one additional electrical parameter of the insulated conductor when the insulated conductor is positioned within the interior region of the clamp (Fig. 12 Elements 236 & 238.).

    PNG
    media_image4.png
    340
    380
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Hastings to the teachings of Steuer such that the sensor probe further comprising a second non-contact sensor positioned on the first jaw or the second jaw at or near the perimeter of the interior region within the clamp, wherein the second non-contact sensor is operative to sense at least one additional electrical parameter of the insulated conductor when the insulated conductor is positioned within the interior region of the clamp because this allows one to make more measurements that provide the basis for improved and more reliable data and allows for redundancy.
Regarding Claim 18, Steuer teaches all elements of claim 14, upon which this claim depends.
Steuer teaches the non-contact sensor coupled to the sleeve is a first non-contact sensor (Fig. 1B Element 126 & Fig. 2 Element 126. See paragraphs 0249-0252 wherein the sensors are disclosed as being in the disclosed Fig. 31, 33, & 34.).
Steuer does not explicitly teach the sensor probe further comprising a second non-contact sensor positioned on the first jaw or the second jaw at or near the perimeter of the interior region within the clamp, wherein the second non-contact sensor is operative to sense at least one additional electrical parameter of the insulated conductor when the insulated conductor is positioned within the interior region of the clamp.
Hastings teaches the sensor probe further comprising a second non-contact sensor positioned on the first jaw or the second jaw at or near the perimeter of the interior region within the clamp, wherein the second non-contact sensor is operative to sense at least one additional electrical parameter of the insulated conductor when the insulated conductor is positioned within the interior region of the clamp (Fig. 12 Elements 236 & 238.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Hastings to the teachings of Steuer such that the sensor probe further comprising a second non-contact sensor positioned on the first jaw or the second jaw at or near the perimeter of the interior region within the clamp, wherein the second non-contact sensor is operative to sense at least one additional electrical parameter of the insulated conductor when the insulated conductor is positioned within the interior region of the clamp because this allows one to make more measurements that provide the basis for improved and more reliable data and allows for redundancy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858